Citation Nr: 0325709	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits on behalf of a dependent spouse in the 
amount of $774.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1955 to May 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in November 2001, which determined that 
waiver of recovery of an overpayment of compensation benefits 
on behalf of a dependent spouse in the amount of $774 was not 
warranted. 

FINDINGS OF FACT

1.  An overpayment of $774 was created when the veteran 
received compensation benefits on behalf of a dependent 
spouse subsequent to his divorce in August 1999 and 
continuing through April 2001 (when he notified the VA that 
he had remarried in September 1999).

2.  Recovery of the portion of the overpayment which was 
created subsequent to his remarriage in September 1999 ($738) 
would be against equity and good conscience.  


CONCLUSION OF LAW

A partial waiver in the amount of $738 of recovery of an 
overpayment of compensation benefits on behalf of a dependent 
spouse is warranted.  38 C.F.R. §§ 1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment are not in dispute.  The veteran 
applied for VA service-connected compensation benefits in 
October 1983.  In his application form, he reported that he 
was married.  In a rating decision of March 1984, the RO 
determined that the veteran was entitled to service 
connection for several disabilities, with a combined 
disability rating of 30 percent.  In a letter dated later in 
March 1993, the RO advised the veteran that the amount of 
disability compensation that he received included an 
additional amount for a spouse and/or children.   He was told 
that he was responsible for notifying the RO if there was any 
change in the number of his dependents.  

In April 2001, the veteran submitted a status of dependents 
questionnaire in which he notified the RO of the name of his 
second wife and the date of their marriage.  In June 2001, 
the veteran sent a letter to the RO in which he enclosed a 
copy of a divorce decree from his first wife dated August 17, 
1999, and a copy of a marriage certificate showing that he 
married his second wife on September 2, 1999.  There is no 
evidence of record demonstrating that the veteran submitted 
contemporaneous notification of either event to the VA.

Subsequently, the RO reduced the veteran's compensation 
benefits effective from September 1999, based on the evidence 
that had been received showing that the veteran's marital 
and/or dependency status had changed.  The RO did not allow 
additional compensation to be paid on behalf of the second 
wife until the date that the veteran notified the VA of that 
remarriage.  The VA Debt Management Center notified the 
veteran that the retroactive reduction in compensation 
benefits had resulted in an overpayment of $774.  

In the decision of waiver on indebtedness dated in November 
2001, the committee found that such a waiver was not 
warranted.  The committee noted that the veteran had not 
notified the VA of his divorce and remarriage in a timely 
manner, and that recovery of the overpayment would not 
deprive him of basic necessities.  On that basis, the request 
for a waiver was denied.  

The veteran filed a notice of disagreement with that decision 
and subsequently perfected an appeal.  

After reviewing the record, the Board initially finds that 
there is no question that the indebtedness based on the 
overpayment of compensation benefits was properly created.  
The overpayment of $774 was created when the veteran received 
compensation benefits on behalf of a dependent spouse 
subsequent to his divorce from that spouse in August 1999 and 
continuing until almost two years later.  The veteran was not 
eligible to receive additional compensation on behalf of his 
second wife until he properly notified the RO of the marriage 
and provided appropriate proof of such marriage.  Therefore, 
the only remaining issue to be decided on appeal is whether a 
waiver of recovery of the overpayment is warranted under the 
facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962.  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the veteran was at fault in the creation 
of the debt.  The veteran's failure to accurately report 
changes in his marital status, as he had been requested to do 
in the March 1993 letter, directly resulted in the creation 
of the overpayment.  Although the veteran has stated that he 
believed that notifying the Naval Finance Center that he had 
remarried was all that he was required to do, the record does 
not provide a reasonable basis for this belief.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the veteran's marital status had 
changed.  

The Board also finds that collection of the debt would not 
deprive the veteran or his family of basic necessities.  The 
veteran receives military retirement pay as well as VA 
benefits.  He has not presented any evidence showing that 
recovery of the overpayment debt would cause hardship.  
Although he has submitted a financial status report dated in 
December 2001 in which he indicated that his expenses exceed 
his income, the Board notes that some of the expenses appear 
to be excessive (such as $1000 per month for food and 
clothes) and other expenses such as a $2,704 per month 
payment for a motor home cannot qualify as a basic necessity.  

On the other hand, the Board finds that the recovery of the 
overpayment would nullify the objective for which the 
benefits were intended.  The extra compensation payable on 
behalf of a dependent spouse is intended to aid persons who 
have extra expenses as a result of supporting a spouse.  The 
veteran did in fact have a dependent spouse beginning in 
September 1999 and, therefore, would have had the additional 
expenses associated with having a spouse beginning at that 
time.  Therefore, recovery of the overpayment for the period 
subsequent to September 1999 would tend to defeat the purpose 
of the VA benefits program.

The provision regarding unjust enrichment is only partially 
applicable in this case.  The veteran has received an 
overpayment of benefits to which he was not entitled under 
the law during the period between his divorce in August 1999 
and his remarriage in September 1999.  Waiver of the recovery 
of the portion of the overpayment which pertains to that 
period of time would result in unjust enrichment to the 
appellant.  However, waiver of recovery of the overpayment 
for the period subsequent to the veteran's remarriage in 
September 1999 would not result in unjust enrichment.

Finally, the Board notes that there is an indication that the 
veteran may have changed his position to his detriment based 
on reliance on VA benefits.  Presumably he thought that he 
was entitled to receive such benefits and has already spent 
the money in connection with expenses associated with 
supporting his family.

In summary, at least some of the elements set forth in 
38 C.F.R. § 1.965 weigh in favor of the veteran's claim for a 
waiver.  The facts and circumstances in this particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  Recovery of the portion 
of the overpayment which was created subsequent to his 
remarriage would be against equity and good conscience in 
light of the fact that the veteran did in fact have a 
dependent spouse during that period of time.  However, 
recovery of the portion of the overpayment attributable to 
the payment for a dependent which was issued during the month 
after his divorce and prior to his remarriage would not be 
against equity and good conscience as the veteran had no 
dependents during that period.  Such a decision allowing a 
partial waiver would not be unduly favorable or adverse to 
either side.  

As noted above, the total amount of the overpayment which had 
been calculated by the RO was $774.  To determine the portion 
of the overpayment which may not be waived, the Board has 
performed calculations based on data contained in the claims 
file.  During the one month that he was not married, the 
veteran received $36 on behalf of a dependent spouse.  The 
Board finds that the overpayment which may not be waived is 
$36.  In this regard, the veteran himself concedes that there 
was one month in which he was not entitled to receive 
additional compensation on behalf of a dependent spouse.  As 
noted, the total overpayment calculated by the RO was $774.  
By subtracting the amount which may not be waived from that 
figure ($774 minus $36), the Board calculates that a waiver 
of overpayment in the amount of $738 is warranted.




ORDER

A partial waiver of recovery of an overpayment of benefits on 
behalf of a dependent spouse in the amount of $738 is 
granted.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



